Name: Commission Regulation (EC) NoÃ 877/2007 of 24 July 2007 amending Regulation (EC) NoÃ 2246/2002 concerning the fees payable to the Office for Harmonization in the Internal Market (Trade Marks and Designs) following the accession of the European Community to the Geneva Act of the Hague Agreement concerning the international registration of industrial designs
 Type: Regulation
 Subject Matter: research and intellectual property;  taxation;  United Nations;  EU institutions and European civil service
 Date Published: nan

 25.7.2007 EN Official Journal of the European Union L 193/16 COMMISSION REGULATION (EC) No 877/2007 of 24 July 2007 amending Regulation (EC) No 2246/2002 concerning the fees payable to the Office for Harmonization in the Internal Market (Trade Marks and Designs) following the accession of the European Community to the Geneva Act of the Hague Agreement concerning the international registration of industrial designs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 6/2002 of 12 December 2001 on Community Designs (1), and in particular Article 107(2) thereof, Whereas: (1) Following the accession of the European Community to the Geneva Act of the Hague Agreement concerning the International Registration of Industrial Designs adopted on 2 July 1999 (hereinafter the Geneva Act) approved by Council Decision 2006/954/EC (2) and the amendments of Regulation (EC) No 6/2002 linked thereto, it is necessary to adopt certain implementing measures concerning fees to be paid to the International Bureau of the World Intellectual Property Organisation. (2) Article 106c of Regulation (EC) No 6/2002 provides that the prescribed designation fees referred to in Article 7(1) of the Geneva Act are replaced by an individual designation fee. (3) The amount of that fee is laid down in the Declaration on the individual fee system attached to Decision 2006/954/EC, made in accordance with Article 7(2) of the Geneva Act. (4) In order to ensure the necessary flexibility and to facilitate the payment of fees, it is appropriate to align the rules applicable to the fees for designs with the rules applicable to the fees for trademarks laid down in Commission Regulation (EC) No 2869/95 of 13 December 1995 on the fees payable to the Office for Harmonization in the Internal Market (Trade Marks and Designs) (3) by suppressing the cash and cheques as means of payment. (5) Commission Regulation (EC) No 2246/2002 of 16 December 2002 on the fees payable to the Office for Harmonization in the Internal Market (Trade Marks and Designs) in respect of the registration of Community designs (4) should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Fees, Implementing Rules and the procedure of the Boards of Appeal of the Office for Harmonization in the Internal Market (trade marks and designs), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2246/2002 is amended as follows: 1. In Article 1, points (a) and (b) are replaced by the following: 1. fees payable to: (a) the Office for Harmonization in the Internal Market (Trade Marks and Designs) (hereinafter the Office ) on the basis of Regulation (EC) No 6/2002 and Regulation (EC) No 2245/2002; (b) the International Bureau of the World Intellectual Property Organisation on the basis of the Geneva Act of the Hague Agreement concerning the International Registration of Industrial Designs adopted on 2 July 1999 (hereinafter the Geneva Act ) approved by Council Decision 2006/954/EC (5); 2. charges laid down by the President of the Office. 2. Article 2 is replaced by the following: Article 2 Fees 1. The fees payable to the Office on the basis of Regulation (EC) No 6/2002 and Regulation (EC) No 2245/2002 are set out in the Annex to this Regulation. 2. Individual designation fees payable to the International Bureau on the basis of Article 7(2) of the Geneva Act in conjunction with Article 106c of Regulation (EC) No 6/2002 and Article 13(1) of that Regulation and Article 22(2)(a) of Regulation (EC) No 2245/2002 are set out in the Annex to this Regulation. 3. In Article 5, paragraph 1 is replaced by the following: 1. Fees and charges due to the Office shall be paid in euro by payment or transfer to a bank account held by the Office. 4. Article 7 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The date on which any payment shall be considered to have been made to the Office shall be the date on which the amount of the payment is actually entered in a bank account held by the Office.; (b) in Paragraph 3, point (a) is replaced by the following: (a) duly gave an order to a banking establishment to transfer the amount of the payment in a Member State within the period within which the payment should have been made; and. 5. The Annex is amended as follows: (a) the following point 1a is inserted in the Table: 1a. Individual Designation fee for an international registration (Article 106c of Regulation (EC) No 6/2002; Article 7(2) of the Geneva Act  (per design) 62 (b) the following point 11a is inserted in the Table: 11a. Individual renewal fee for an international registration (Article 13(1) and 106c of Regulation (EC) No 6/2002; Article 22(2)(a) of Regulation (EC) No 2245/2002 per design: (a) for the first period of renewal  (per design); 31 (b) for the second period of renewal  (per design) 31 (c) for the third period of renewal  (per design) 31 (d) for the fourth period of renewal  (per design) 31 Article 2 This Regulation shall enter into force on the date on which the Geneva Act of the Hague Agreement concerning the International Registration of Industrial Designs enters into force with respect to the European Community. The date of entry into force of this Regulation shall be published in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2007. For the Commission Charlie McCREEVY Member of the Commission (1) OJ L 3, 5.1.2002, p. 1. Regulation as last amended by Regulation (EC) No 1891/2006 (OJ L 386, 29.12.2006, p. 14). (2) OJ L 386, 29.12.2006, p. 28. (3) OJ L 303, 15.12.1995, p. 33. Regulation as last amended by Regulation (EC) No 1687/2005 (OJ L 271, 15.10.2005, p. 14). (4) OJ L 341, 17.12.2002, p. 54. (5) OJ L 386, 29.12.2006, p. 28.